DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted on 03/05/2021, after the mailing of Final Rejection of 01/08/2021. Prior to the paper of 03/05/2021, claims 1-15 were under examination and claims 16-20 were withdrawn in an election made without traverse in the reply filed on 12/19/2019.
In the paper of 03/05/2021, Applicant presents arguments traversing the rejection of claims 1-6, 8-9 and 13-15 under 35 U.S.C. 103. NO claim amendments were presented by the Applicant in the paper of 03/05/2021.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1-6, 8-9 and 13-15 under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No. 6,887,664, publ. May 2005) in view of Milbury et al. (August 20, 2014, Biomol Detect Quantif. b1(1):8-22) or Taly et al. (Epub 2013 Aug 12, Clin Chem. 59(12):1722-31) is now withdrawn as Applicant’s arguments against the references have been reconsidered and deemed persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Attorney Robert C. Netter on May 07, 2021.

Claims 1-13 are allowed.
Claims 14-20 are canceled.

14.-20. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art do not teach a combined amplification protocol as recited in claim 1 that includes: 
(A) an AIPR reaction comprising step (ii), i.e. a step of incubating partitioned PCR reactions at a high annealing temperature, wherein at said high annealing temperature, said primer H having a melting temperature of at least 16 ⁰ C higher than primer-L is allowed to anneal to a target sequence or to anneal to a variant sequence, while primer L does not anneal; and 
following the AIPR reaction, 
(B) performing a PCR, said PCR comprising steps (2) and (3) comprising incubating partitioned PCR reactions at a low annealing temperature allowing both primer-H and primer-L to anneal and allowing both primer-H and primer-L to be extended.

The instant invention exploits melting temperature differences between a primer pair (∆Tm ≥ 16 ⁰C) of a reaction in each partition, provides an AIPR amplification that utilizes a threshold temperature for preferential primer annealing and extension of one of the primers over the second primer, while further providing an exponential PCR amplification for further extension of both primers, after the initial AIPR.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 are allowed. Claims 14-20 are canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 10, 2021